 

Case 1:19-cv-02396-ELH Document 7 Filed 08/29/19 Page 1of1

U.S. Department of dustice  ~ es eee? PROCESS RECEIPT AND RETURN
United States Marshais Service agg Ue, t TA ard RRO ete oe ttre o . 1 “
Be FRET OF M Abid Sitiveriony jor Service of Process by U.S. Murshal

 

 

 

 

p TIFF oe ‘ at | COURT ASE NUMBER
Mitsuke Maeda is) AUG 29 PM fs 47 EP SA :
DEFENDANT rt as PE "TYPE OF PROCESS
Tommy Kwokwing Wong CLERICS SFr iE

a tsa oo oe ‘Civil
AT BALTIMO-E !
NAME OF INDIVIDUAL, COMPANY, CORP TION, ETC. TO SERVIE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J Tommy Kwokwing Wong BY. DEPOT Y
AT ADDRESS (Streer or RFD, Apartment No. City. Siete ened ZH Codes

 

 

 

 

 

 

 

 

 

fed
=—
612 Cedarday Drive, Bel Air, Maryland 21015 = I at
=, eet
srs: 7 OF SERWICR ay ey , ZCTece aT 7 Tee (ay? : een tad o
SEND NOTICE OF SERVICE COPY FO REQUESTER AT NAME ANI} ADDRESS BELOW Number of process to he | ! "
woes corvette ctets at tannin tates cottooee enn somal served with this Form 288 | | ”
| Leah M. Hauser, Atiomey for Plaintiff ms “a
Meles & Stockbridge P.C. Number of parties to be :
100 Light Street served in this cuse | > woes
Baltimore, MD 21202 : Lape
410-385-363 1 are Sr
: eet i heck for service aia
thauser@milesstockbridge.com muUsA Dee
1
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN ENPEDITING SERVICE fleichide Nusiness and Alternate Addresses,
Al Telephone Nuraters, and Estimated Times Available for Service):

Fold - . Fold
See enclosed photograph of Defendant. Telephone number: 443-819-6392, Mr. Wong is a retired US military officer, Can be
contacted at his telephone number to arrange service af process.

Signature of Attorney other Originator requesting service on bohalf oft 1 PLAINTIFF TELEPHONE NUMBER Dare

PT BEFRRDANT 410-385-363]
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

acknowledge receipt forthe total | Total Process
nuinber af process indicated,
(Sign oul for USM 285 if more \
than ane USM 2835 ts subnified)

 

 

 

 

District of Districn to

Origin Serve

| Signature of Authorized USKIS. Deputy or Clerk Date

097 087 | = GOES —_| 6/2 [1

we
1 hereby certify and raturn hac & have personally served , 3 have legat evidence of service, | have executed as shdvwn in
aa the individual , company, corporation, cte,, at the address shown above on dhe an she individual . company,

 

 

 

 

 

“Remuarks", the process described
corpormion. etc. shown at the address inserted below,

Oo Thereby certify and return what 1am unuble io neate the individual, company, carparation, ele. named above (See remarks below)
Name and title of tadividuul served (inet shown abaves Lia peison of suitable age and discretion
then residing in defendant's usual place

 

of abode
Address fconpicte andy different din showin above) Date Time S
am
_— <laalis \o% Am

 

 

Signature of LS. Marshal or Qeputy

       
 
 

 

 

 

 

 

 

Service Feo ‘Total Mileage Chorges| Forwarding Fee Total Charges Advance Deposins Aanount ower! te US. Macsha |? nr 74 | ey
including dear oe SA Wb i ia an ¢ CAmount uf Reload} 8
. Wed RPE . et 4
Hes.ooxy= | zo Mik” 320-96 "8S [#526 Hays )
REMARKS: Ty Quan et we LA A ce

e€f aa )l9 Wise Pin pete t
Served gfonu py ch}

= eyemers thors i122 mies \ Cav | osS4y7n
Memiiremies § CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD .
3. NOTICE OF SERVICE
4. BILLING STATEMENT™: To be returned ty the US. Marshal with payment,
if'uny amount is owed, Please remil promptly pivable to US, Marshal. Forn USM-285
3, ACKNOWLEDGMENT OF RECEIPT Rev LIS

   
